This action was brought originally in the Cuyahoga Common Pleas by the S. A. Clark Lunch Company against Cleveland Waiters & Beverage Dispenser Local Union No. 106, for an injunction restraining the union from attempting to cause a boycott and peaceful picketing.
It appears that pursuant to the refusal by the Lunch Company to employ union labor and pay union wages that the union established pickets outside the Lunch Company’s place of business who passed out cards stating that the Lunch Company was unfair to union labor and who attempted to influence prospective customers from patronizing the Lunch Company.
The judgment of the Common Pleas dismissed the petition and on appeal the Court of Appeals did likewise.
The Lunch Company in the Supreme Court contends:
1. That the efforts of the Union is causing ruination to its business.
2. That it is entitled to an injunction restraining the picketting complained of.